EXHIBIT News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE Jan. 26, 2010 Ashland Inc. reports fiscal first-quarter EPS from continuing operations of 97 cents COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) today announced preliminary(1) results for the quarter ended Dec. 31, 2009, the first quarter of its 2010 fiscal year. First Quarter Highlights (in millions except per-share amounts) Quarter Ended Dec. 31, 2009 Quarter Ended Dec. 31, 2008 Operating income (loss) $ 146 $ (7 ) Adjusted pro forma EBITDA* 226 147 Diluted earnings (loss) per share (EPS) From continuing operations $ 0.97 $ (1.73 ) Less: key items* 0.08 (1.98 ) Add: Hercules' results prior to acquisition - 0.11 Adjusted* $ 0.89 $ 0.36 Cash flows provided by operating activities from continuing operations $ 35 $ 74 Free cash flow* 8 30 * See Tables 5, 6 and 7 for definitions and U.S. GAAP reconciliations. Fiscal First-Quarter Results For its 2010 first quarter, Ashland reported sales of $2,020 million, operating income of $146 million and net income of $86 million ($1.10 per share). Net income benefited by $10 million aftertax (13 cents per share) from discontinued operations. Cash flows provided by operating activities from continuing operations amounted to $35 million and included a $163 million use of cash for operating assets and liabilities, primarily working capital. On Nov. 13, 2008, Ashland completed the acquisition of Hercules Incorporated, affecting the comparability of reported results versus the same prior-year period. Adjusted Pro Forma Results Adjusting for the impact of key items in both the current and prior year and including
